DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. 102(a) rejection of claims 1-5,8-16,19-20,29-30 anticipated by Naito et al. has been repeated as previously made in office action 11/4/21.
	As to the new limitation, “an interface for connecting the battery to the machine tool, the interface being at a top of the battery, the housing having a top side and a bottom side, the bottom side being further away from the interface than the top side and at least one of the first side faces and the second side faces being on the bottom side of the housing and facing away from at least one energy storage cell,” Naito et al. discloses an interface (figure 10 number 45) for connecting the battery to the machine tool, the interface being at a top of the battery, the housing (figure 5 number 25 and 23) having a top side (25) and a bottom side (23), the bottom side being further away from the interface (45) than the top side and at least one of the first side faces and the second side faces being on the bottom side of the housing and facing away from at least one energy storage cell (figure 7 bottom and side of the housing).
	As to new claim 29, Naito et al. discloses wherein the interface (figure 10 number 45) includes an electric interface for providing power to the machine tool, and the at least one energy storage cell is located between the bottom side and the top side (figure 5).

2.	The 35 U.S.C. 103(a) rejection of claims 6-7,26-27 unpatentable over Naito et al. has been repeated as previously made in office action 11/4/21.
	As to the new limitation in claim 26, “the housing having a top side and a bottom side, the at least one energy storage cell being the bottom side and the top side,” Naito et al. discloses the housing (figure 5 number 25,23) having a top side (25) and a bottom side (23), the at least one energy storage cell being the bottom side and the top side (figure 5),”
	As to new claim 27, Naito et al. discloses wherein the battery has an interface (figure 10 number 45) for connecting the battery to the machine tool, the interface being at a top of the battery, and wherein at least one of the first side faces and the second side faces is on the bottom side of the housing (figure 7, bottom and side of housing).
3.	The 35 U.S.C. 103(a) rejection of claims 17-18 unpatentable over Naito et al. in view of Roehm et al. has been repeated as previously made in office action 11/4/21.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1,27 recites the limitation " first side faces and second side faces" in lines 7-8 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 and 27 previously claimed a single first side face and second side face.
Allowable Subject Matter
Claims 21-25,28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest the shock absorbing device being configured so that the second inner surface is movable with respect to the curved surface to enable contact between the second inner surface and the curved surface. Applicant teaches this for maximized protection of the battery cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
2/3/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Naito fail to disclose “an interface for connecting the battery to the machine tool, the interface being at a top of the battery, the housing having a top side and a bottom side, the bottom side being further away from the interface than the top side and at least one of the first side faces and the second side faces being on the bottom side of the housing and facing away from at least one energy storage cell,” Naito et al. discloses an interface (figure 10 number 45) for connecting the battery to the machine tool, the interface being at a top of the battery, the housing (figure 5 number 25 and 23) having a top side (25) and a bottom side (23), the bottom side being further away from the interface (45) than the top side and at least one of the first side faces and the second side faces being on the bottom side of the housing and facing away from at least one energy storage cell (figure 7 bottom and side of the housing).
In response to applicant’s argument that the corner is being defined by a bottom side surface in claim 1, applicant claimed the housing having a first side face and a second side face angled with respect to the first side face and connected at a corner, at least one of the first side faces and the second side faces being on the bottom side of the housing and facing away from the at least one energy storage cell; and a shock absorbing device including at least one shock absorber, the shock absorber extending around the corner and spaced apart from the housing at the corner by an empty space.

	In response to applicant’s argument that Naito fail to disclose the housing having a top side and a bottom side, the at least one energy storage cell being between the bottom side and the top side, Naito et al. discloses the housing (figure 5 number 25,23) having a top side (25) and a bottom side (23), the at least one energy storage cell being the bottom side and the top side (figure 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724